Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, 16-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,736,762. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 1, 9, 18, identify radio access network (RAN) rules provided by a RAN (UE RAN rule, claim 1, lines 24-34);
identify access network discovery and selection function (ANDSF) rules provided by an ANDSF server (ANDSF policy, lines 24-34);
determine a rules selection condition (allow the local UE RAN rule to override the ANDSF policy based at least in part on a determination by the UE, claim 1, lines 24-34);
select the RAN rules or the ANDSF rules based on the rules selection condition (claim 1, lines 24-34);
identify a preferred access network based on the selected RAN rules or the ANDSF rules (lines 8-20); and
transmit or receive data over the preferred access network (claim 1, line 22).
Although 9,736,762 is silent on the RAN rules provided by a RAN and the ANDSF policy provided by the ANDSF server, these limitations would have been obvious at the time of the instant application. See ANDSF policy provided by an ANDSF server (US 20120309447 [0025]).
Regarding claims 8, 16, cause the UE to: select the RAN rules (claim 5).

Regarding claim 17, the condition is based on a set of pre-defined criteria relating to network performance or network access condition (claim 5)

Claims 1, 8, 9, 16-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,667,202. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 1, 9, 18, identify radio access network (RAN) rules provided by a RAN (claim 1, RAN rules, lines 7-10);
identify access network discovery and selection function (ANDSF) rules provided by an ANDSF server (ANDSF rules, claim 1, lines 7-10);
determine a rules selection condition (claim 1, lines 4-6);
select the RAN rules or the ANDSF rules based on the rules selection condition (claim 1, lines 7-10);
identify a preferred access network based on the selected RAN rules or the ANDSF rules (claim 1, lines 11-12); and
transmit or receive data over the preferred access network (claim 1, line 13-16).

Regarding claim 8, 16, cause the UE to: select the RAN rules (select Radio Access Network (RAN) rules, provided by a RAN, over ANDSF rules, provided by an ANDSF server, based on said determination that the ANDSF rules overriding condition is present, claim 1).

Regarding claim 17, the condition is based on a set of pre-defined criteria relating to network performance or network access condition (claim 2).

Allowable Subject Matter
Claims 2-7, 10-15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476